Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10-12, 19, 21-22, 25-29, 34-35 and 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968. 
Regarding claim 1
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968. 
Regarding claim 2, ‘968 teaches printing process to fuse the metal powder into the specific structure is performed while performing the step of converting the carbon source into graphene sheets that over the metal powder (s13). 
Regarding claim 3, ‘968 teaches wherein a laser is utilized to convert the carbon source into the graphene sheet that cover the metal powder (abstract). 
Regarding claims 10-11, Lee teaches the metal powder comprises a metal selected from Ni [0009].  
Regarding claim 12, Lee teaches the metal powder has an average particle size in the range between about 100 nm and about 1 cm [0007]. 
Regarding claim 19, ‘968 teaches porosity of greater than 90% (pg. 2 paragraph 9) which overlaps with Applicant’s porosity of at least 98%. 
Regarding claim 21, Lee et al teaches graphene material is a graphene foam [0010]. 
Regarding claims 22
Regarding claim 25, Lee et al teaches graphene material has a surface area of at least 500 m2/g [0010] which encompasses Applicants range of 50-2,500 m2/g. 
Regarding claims 26-28, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this instant case, Lee is using the same type of metal and carbon as Applicant and has the same method, and is therefore similar to the applicant’s structure and thus, has similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the process as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 29, Lee et al describes etching away the metal [0010t]. 
Regarding claims 34-35, ‘968 gas environment reads on the process occurs in room temperature and performed in an air/atmosphere and the air is known to contain H2 (S2). 
Regarding claim 36
Regarding claim 39, Lee teaches the step of mixing the metal powder and the carbon source to form the metal and carbon source mixture comprises mixing the metal powder and the carbon source in water, and then removing the water to form the metal and carbon source mixture [0034,0069]. 
Regarding claim 40, Lee teaches (a) the carbon source is an organic polymer [0007, 0035], and (b) the step of mixing the metal powder and the carbon source to form the metal and carbon source mixture comprises mixing the metal powder and the carbon source in a solvent [0009, 0034], and then removing the solvent to form the metal and carbon source mixture [0034, 0069].
Regarding claim 41, Lee teaches a method of making a 3D graphene material comprising:(a) mixing a metal powder and a carbon source to form a metal and carbon source mixture [0006-0007, 0009], wherein (i) the carbon source is not graphene, graphene oxide, or a graphene derivative [0007], and (ii) at least some of the metal powder is covered by the carbon source [0010]; (c) converting the carbon source in the metal and carbon source mixture into graphene sheets that cover the metal powder to form a graphene and metal scaffold [0049]; and (d) removing the metal from the graphene and metal scaffold to form the 3D graphene material [0049] and (e) incorporating the 3D graphene material into a device [0026].  
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). 
Regarding claim 43, Lee teaches a method of making a 3D graphene material comprising:(a) mixing a metal powder and a carbon source to form a metal and carbon source mixture [0006-0007, 0009], wherein (i) the carbon source is not graphene, graphene oxide, or a graphene derivative [0007], and (ii) at least some of the metal powder is covered by the carbon source [0010]; (c) converting the carbon source in the metal and carbon source mixture into graphene sheets that cover the metal powder to form a graphene and metal scaffold [0049]; and (d) removing the metal from the graphene and metal scaffold to form the 3D graphene material [0049] and (e) incorporating the 3D graphene material into an electrode [0026].  
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968.
 Regarding claims 42 and 44, Lee discloses the device is a battery or fuel cell [0026]. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104401968 B, herein referred to as ‘968, in view of non-patent literature, Mirco laser-milling of graphite: Analysis of process parameters 
‘968 is silent to the speed and power of the laser. Same field of endeavor, non patent literature, discloses the laser scanning speed is 500 mm/s (30,000 mm/min) and has a power of 100 W (table 2) which overlaps with Applicant’s claimed range of at least 1000 mm/min and 4W. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a laser scanning speed of 100 mm/min and a laser power of at least 4W in order to reduce manufacturing time and since it is conventionally well known.  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Tour et al (US 2014/0234200 A1). 
Lee et al is silent to the carbon source comprising sucrose. However, analogous graphene art, Tour et al, disclose the use of sucrose as a carbon source [0043]. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sucrose into the method taught by Lee et al since it is conventionally well known and due to its readily availability. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Muramatsu et al (US 2012/0077020 A1).
Regarding claim 18, Lee discloses the use of carbon nanotubes but does not disclose the details of the nanotubes pertaining to the MX [0035] . Analogous art, Muramatsu, discloses the use of carbon nanotube made from Molybdenum and sulfide [0057]. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have included carbon fibers made from Molybdenum and sulfide in order to mass produce graphene efficiently [0057-059]. 

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of CN104668554B, herein referred to as ‘554. 
Lee et al is silent to the metal powder and the carbon source are converted into graphene sheets that cover the metal powder without preheating. However, it is conventionally known in the art for graphene to be produced without preheating. Analogous art, ‘554, discloses the metal powder and the carbon source are converted into graphene without preheating for the benefit of preventing the inert particles from undergoing a chemical reaction (pg.2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metal powder and carbon source converted into graphene sheets without preheating, as taught by ‘554, into the method taught . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Song et al (US 2014/0255776 A1).  
Lee et al is silent to the weight ratio of the metal powder to the carbon source is between about 1:1 and 20:1. Same field of endeavor, Song et al, teaches he carbon material and the metal oxide precursor may be mixed in an appropriate ratio depending on use and purpose.  For example, the carbon material and metal oxide precursor may be mixed in a weight ratio of 1:0.1 to 1:10.  Specifically, the carbon material and metal oxide precursor may be mixed in a weight ratio of 1:0.1 to 1:1, 1:0.5 to 1:1, 1:1 to 1:9, 1:1 to 1:8, 1:1 to 1:7, 1:1 to 1:6, and 1:1 to 1:5.  When the carbon material and metal oxide precursor are mixed within the ratio, an electrode and a device including the electrode may realize excellent electrostatic capacity, cycle-life characteristic, and stability [0071]. This overlaps with Applicant’s claimed range of the metal powder to carbon source is between 1:1 and 20:1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a weight ratio of the metal powder to the carbon source is between 1:1 and 20:1 for the benefit of excellent electrostatic capacity, cycle-life characteristic, and stability. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,6-7,10-12,15-19,21-22,25-29,33-36 and 39-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743